Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 15 OCT 2021. 
Amendments to claims 1, 2, 5-11, 21, 24-26, 28, 29 have been entered and considered. 
As such claims 1-11, 21-29 are present and examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 21-29, of which claims 1, 21, 25 are independent, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, 25, as amended, recite the limitation: 
“analyzing the instant message response to select a defined survey response from the plurality of defined potential survey responses, wherein the instant message response input by the user is different as the defined survey response;”
Examiner is unclear of the scope of this limitation and/or if the issue at hand is instead merely grammatical. “Wherein the instant message response input by the user is different as the undefined survey response”  is potentially intended to be a variation of wherein the instant message response is different from the defined survey response, or, perhaps intended to mean that the user’s responses is used to select a “different” or “new” response from the defined responseS. It is not clear how the user’s message response could not be different from the survey response, as the remainder of the claims (and related dependent claims) appears to suggest that the defined responses as selected are reactionary to the user’s survey response. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 21-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. 

	

The claims are further directed, at least in part, selecting questions based on a user’s interests and beginning a survey, analyzing responses/interactions therein, receiving a subsequent response, and providing a report regarding the resulting questions. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior or relationships or interactions between people, including social activities and following instructions.  A survey is inherently a behavior between two entities – one asking and one responding. When a user replies to a question in any survey, an answer is recorded thereby creating a survey response corresponding to the original question. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – the method itself is “computer implanted” to distribute an “electronic survey system” which “receives data packages from a third-party system” based on a trigger event; as well as a “processor” which analyzes a survey database to perform the claim steps.  Claims 21, 25 further recite a non-transitory computer readable medium storing instructions, and a computer device. As a preliminary, Examiner notes that the processor, non-transitory computer readable medium storing instructions, and a computer device, are recited at a high level of generality – i.e. analyzing sent and received data such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “electronic survey system” which receives data packages from a third party system, the third party system itself, the survey database and an “instant messenger platform” are further found to constitute essentially an “application” or mere instructions to implement an abstract idea on a computer/computing environment, as well as to be “insignificant extra solution activity” (see MPEP 2106.05g), and further only generally link the use of the judicial exception to the particular technological field/environment of online communications in the form of surveys deployed via an instant messengering platform and data being stored and accessed. Examiner does not find these elements to be an application or use of the judicial exception beyond generally linking (see MPEP 2106.05e), and further finds that the use of an instant messenger platform/electronic survey system as currently claimed does not constitute 
The independent claims are additionally directed to claim elements such as a computer implemented method to execute an  “electronic survey system” which “receives data packages from a third party system” based on a trigger event; a survey database, as well as a “processor” which analyzes information, and an “instant messenger platform,” as well as “a non-transitory computer readable medium storing instructions, and a computer device” in claims 21, 25. When considered individually, the “processor, non-transitory computer readable medium storing instructions, and a computer device” claim elements only contribute generic recitations of technical elements to the claims; i.e. that which is well understood, routine and conventional such as generic computing equipment sending and receiving data.  It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Further, the use of the messenger platform, survey database and electronic survey system appear to be recited as simply applying the abstract idea – i.e. and the database stores and facilitates info retrieval. For example, at [028, 034, 035, 036] the specification recites that the survey is administered via a messenger platform, or that the survey system utilizes a messenger platform. At [037] “the survey system only requires a messenger platform, instead of a full webpage…,” and at [048] the survey system as claimed simply receives sent transmissions of the data package(s).  At [fig 6c, and 0100], survey database is disclosed in functional terms only – i.e. any storage element capable of storage of data and receiving queries is sufficient. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The specification clearly recites that the invention merely operates either on or via the survey system and the instant messenger platform. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact 
Dependent claims 2, 5, 9, 10, 22, 26, directed to providing survey questions.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities. These claims provide additional context to the abstract idea(s) in the form of narrowing how the survey questions are selected and presented in sequence, as well as providing a new or additional survey inquiry. However, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 23, 24 are not directed any additional abstract ideas, however they do recite additional non-abstract elements including converting formats of a survey, and using natural language to do so. However, as discussed above, the use of natural language processing as claimed represents merely an application of a technology 
Dependent claims 6, 27 directed to identifying a user.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities, in the form of a survey. These claims provide additional context to the abstract idea(s) in the form of identifying the user. However, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Dependent claims 11, 29 directed to initiating direct communication.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities, in the form of a survey. These claims provide additional context to the abstract idea(s) in the form of facilitating direct communication; albeit not claiming what the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Smullen et al (US 20170180284 A1, hereinafter Smullen), in view of Lu et al (US 20180332167 A1), hereinafter Lu.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In reference to claim 1, 21, 25
Smullen teaches: A method comprising; a non-transitory computer readable medium storing instructions that when executed by at least one processor, cause a computer device to; and a system comprising at least one processor, and at least one non-transitory computer readable medium storing instructions that, when executed by the at least one processor cause the system to (at least fig 1 and related text):
receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event corresponding to a user action on [a] third party system (at least [fig 1, 3,  and related text]: enterprise data sources 102-1…102-N provide information about triggers to secure mobile communications platform 200, at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and can include a user’s known interest in the app, at [0119] a user’s profile includes interest in “availing themselves of exclusive offers…The secure mobile communication platform 200 generates a sub-channel 210 for exclusive offers named, for example, "Special", 
querying a survey database within the electronic survey system to identify a first survey inquiry that matches the user interest, the first survey inquiry associated with a plurality of defined potential survey responses  (at least [fig 10 and related text] a user’s entry into the interface provides survey inquiry based on the demonstrated interest in the query; and at [0109, figs 13-15 and related text] “a user may enter an alphanumeric query for enterprise data sources 102 of interest using prompt 1302.  Referring to FIGS. 14 and 15, as the user enters the alphanumeric query, enterprise data sources 102 from the digital catalog 206 that match the any electronic data source or system that retrieves electronic data and that has been designated for such purpose by the enterprise data source 102.  This can be, for instance, a system that references files or is capable of addressing any kind of non-transitory memory storage mechanism.” at [fig 16 and related text, “electronic file cabinet 226” is, at [0298] automatically populated with channel attachments” – i.e. a plurality of predefined survey responses per subchannel, at [0312] messages are stored per user per channel – i.e. the default plurality of messages are per customer, per subchannel, see also [figs 5f and related text, as well as [0317-0319]; in fig 10 and related text, the user enters a survey query, with messages 1004-2, 1004-4 as a “plurality of defined responses”)
analyzing, by at least one processor, the one or more attributes of the user event within the data package to determine a user interest based on the user action on the third party system (at least [009, 017, 021-023, 0168, 0315-0317] an “initial node” is identified, to be associated with the first electronic survey, i.e. the line of questioning regarding the reservations at dinner, see also [0290-0298] multiple survey options; at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and at  [fig 7 and related text, including 0129, 0138] a user opens the app of the enterprise data source; this “triggers” the appropriate node of questioning) to determine ;  

receiving, via the instant messenger platform, an instant message response input by the user into the instant messenger communication thread (at least [0359-0360, 016, 032, 044-046, 050, 0157-0158] user responds to the first inquiry in the conversation/messenger window); 
analyzing the instant message response to select a defined survey response from the plurality of defined potential survey responses, wherein the instant message response input by the user different [as] the defined survey response (at least [0232-0237,] the bot automatically changes the channel in response to a user’s response, i.e. a new topic, at [0227-0230] the automated bot reloads each previous response and inquires if a change in response is desired – i.e. thereby changing the node(s) loaded for the user, see also 0315-0320, 0290-0298] the response is collected and used to further route the remaining questions within the survey, the response may also be associated with a numerical value or vector in order to classify the communication
Providing, to a client device associated with a survey administrator, a survey results report comprising an indication of the defined survey response (at least [figs 24, 25 and related text] – at [0209] “Embodiments of the present disclosure provide reports…such as, for the primary communication channel 210, breakdown of data across sub-channels 212 and for sub-channels 212, breakdown of data across messaging channels, e.g., automated human interface modules 2202 and live messaging with the sub-channel administrator 392. For sub-channels, such reports provide a breakdown of data across nodes 2210 of each automated human interface module 2202 and the type of widget 2216, and live sessions (also lists automated human interface modules 2202, and objects 2310 delivered by the multimedia human interface module 2232.... For visual clarity, in some embodiments these reports will present numbers in/beside graphical indicators (e.g. circles, whose size and color depth reflects the size of the number to be displayed in comparison to all other numbers in the report). This allows the enterprise data source 102 administrator to quickly look at the report and identify where the most end users are.” See also [0211, 0212]
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a 
Receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event [on a third party system], the data package received based on the user action (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; at [fig 4 and related text, including 028-029] the user initiates the trigger with a query on the third party application, i.e. for airfare, ) ; 
		In response to receiving the data package; 
Analyzing by at least one processor, the one or more attributes of the trigger even within the data package to determine a user interest based on the user action on the third party system (at least [016, 019, 020-023, fig 4 and related text] the tags and/or keywords in the query on the third party web service are used to match tags associated with a given chat bot; at [029-030] the user entering a query is returned with travel chat bots in addition to the content provided by the third party web service – i.e. the chat bots are supplemental and loaded from a separate location than the SERP information presented by third party web service; and at [031] an additional callback from the SERP could result in multiple airline chats being loaded/presented with the SERP); 
Querying a survey database within the electronic survey system to identify a first survey inquiry that matches the user interest (at least [fig 4 and related text including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”);
Providing, via a messenger platform, the first survey inquiry for presentation to the user within an instant messenger communication thread [of a user] (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”); 

[selecting a defined survey response from response, in response to input from the user]  (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”)
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 2,
Smullen/Lu teaches all the limitations above. Smullen further teaches: determining a data type of the first survey inquiry (at least [0264, 0266, 0281-0292, 0296-0297, fig 5e and related text] a user is presented with a button or a plurality of “types” of questions as a survey entry i.e. first question) , and based on the data type of the first survey inquiry, determining a requisite analysis to perform with respect to the instant message response input by the user, wherein analyzing the instant message response to select the defined survey response from the plurality of defined potential survey responses utilizes the requisite analysis(at least  [0264, 0266, 0281-0292, 0296-0297, fig 5e and related text] based on the response, the conversation continues; see also [fig 10 and related text] for example of continued correspondence). 


In reference to claim 3, 23
Smullen/Lu teaches all the limitations above. Smullen further teaches: converting the first survey inquiry from an electronic survey format to an instant messenger format, wherein providing the first survey inquiry to the instant messenger communication thread associated with the user comprises providing the first survey inquiry in the instant messenger form (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298], as well as [0112, 0176] for specific disclosure of instant messenger).

In reference to claim 4, 24
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein converting the first survey inquiry from the electronic survey format to in an instant messenger format comprises modifying the first survey inquiry to comprise natural messenger language utilizing a natural language processor (at least fig 10 and related text, as well as citations above, see also [040, 0339, 0352-0353, 0459-0475] for discussion of conversion of natural language processing both of user’s response and the chatbot level natural language processing).

In reference to claim 5, 26
Smullen/Lu teaches all the limitations above. Smullen further teaches: 
determining that the instant message response is unrelated to any of the plurality of defined potential survey responses (at least [0315-0320] a user’s natural language or inquiries responses trigger the bot/node change);
identifying based on the instant message response, a second survey inquiry within the second electronic survey (at least [0307, 0309, 315-0320] based on identifying the new/second node/chatbot, a “new” conversation is started; at [0290-0298] multiple surveys may be triggered based on the closure or other action of the user [0315-0320, 0290-0298] a “new” or “second” node/chatbot is triggered by a user’s response; a user may request a new conversation/bot or the system may automatically determine that a new bot/chatbot/node is needed);
providing, via the instant messenger platform, the second survey inquiry for presentation within  the instant messenger communication thread associated with the user (at least [0315-0320]). 

In reference to claim 6, 27
Smullen/Lu teaches all the limitations above. Smullen further teaches wherein analyzing the one or more attributes of the trigger even within the data package further comprises determining to determine at least one of a user identification for the user, a user input, or an event type (at least [0291] b) API identifying the first user, c) first communication, described as both a user input and an event type).

In reference to claim 7
Smullen/Lu teaches all the limitations above. Smullen further teaches: determining a hyperlink corresponding to third-party content on [a] third-party system relates to the information within the data package (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] a link may be provided as in figure 10, but also the GUI may display “affordances” i.e. options 
providing the hyperlink corresponding to [a] third-party content as part of the first survey inquiry (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] link or affordance is displayed to the user via the GUI in the message(s)). 
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
determining a hyperlink corresponding to third-party content on the third-party system relates to the information within the data package (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to addi
providing the hyperlink corresponding to the third-party content as part of [a]  survey inquiry (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”).
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 8
Smullen/Lu teaches all the limitations above. Smullen further teaches receiving the instant message response comprises receiving an indication that the user interacted with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] the user clicking on the “affordance” or the link); and
generating the survey response to the first survey inquiry comprises creating a record of the user interaction with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] “…the bot knows the user clicked on the affordance…”). 

In reference to claim 9, 28
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein identifying a first survey inquiry comprises selecting the first survey inquiry from a first set of survey inquiries within the survey database (at least [0315-0320] sets of survey questions regarding the change of a reservation, at [0290-0298] survey bots are programmed to pose questions from each node).

In reference to claim 10
Smullen/Lu teaches all the limitations above. Smullen further teaches: successively providing each survey inquiry of the first set of survey inquiries for presentation to the user within the instant messenger communication thread associated with the user (at least [fig 10 and related text, as well as 0290-0298, 0315-0320] each question is presented sequentially via chat). 

In reference to claim 11, 29

While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
[Analysis of a trigger event on a third party system for subsequent action within the third party system] (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 22
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to [a] third-party system, which causes [a] third-party system to provide the first survey inquiry to the instant messenger communication thread associated with the user (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298]).
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to the third-party system, which causes the third-party system to provide the first survey inquiry to the instant messenger communication (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”)). 
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 
Response to Arguments
Applicant’s arguments as filed on 15 OCT 2021 have been fully considered.
Examiner acknowledges Applicant’s summary of the Interview held on 25 MAR 2021, as noted on page 10. 
Applicant’s amendments/remarks with regard to the rejection under 35 USC 101 are found to be unpersuasive. Specifically, Examiner does not find Applicant’s amendments to overcome the pending rejection. 
On page 12, Applicant alleges that the claimed limitations provide a technical improvement to an electronic survey system and therefore constitute a practical application. Examiner respectfully disagrees, and maintains that the claims amount to no more than an application of the computing system to the recited abstract idea. In other words, the claim merely uses online technology, in particular, chat sessions, to facilitate an interaction with a consumer. On page 13, Applicant discusses a purported benefit or improvement in memory resources – no such disclosure is found in the claims as presented. Instead, the claims read on the aforementioned abstract idea of a survey/interaction, with a report generated at the end of the interaction. Applicant’s claims in no way describe or disclose any memory benefits nor any real link to memory usage at all.  Merely reciting the use of existing technology is not a practical application, and is instead an application of the technology TO the recited abstract idea as identified above. 
Applicant’s remarks regarding the prior art rejection begin on page 14. Applicant summarizes Smullen/Lu briefly on pages 14/15, concluding that the combination does not disclose the newly added limitation of analyzing the message response. Examiner respectfully disagrees – Smullen discloses analyzing the message from the user in order to either determine a subsequent response, or, to analyze and conclude that the response from the user is different in some way from the previous survey inquiry/route of questioning. Applicant’s remaining remarks are found to be conclusory, and as such unpersuasive. Similarly, Examiner extends this opinion to the remarks regarding claims 21, 25 and/or any related dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622